Citation Nr: 1241683	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction from 60 to 10 percent for coronary artery disease was proper.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), that decreased the Veteran's disability rating for coronary artery disease from 60 to 10 percent disabling, effective May 1, 2009. 

For clarification purposes, the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) is not currently on appeal.  In December 2002, the Veteran filed a notice of disagreement (NOD) to the September 2002 rating decision denying that claim.  In February 2004, he filed a Form 9, perfecting his appeal following a January 2004 statement of the case (SOC).  However in November 2006, he stated that he was withdrawing that claim because he did not have a diagnosis of PTSD.  The next correspondence is in October 2009, when he filed a new claim for service connection for PTSD.  A timely NOD was filed following the February 2010 denial of the claim.  In October 2011, a SOC was issued that continued the denial.  However, a review of the record and the Virtual VA file does not demonstrate that a formal appeal was ever filed with regard to PTSD.  Thus, that claim is not currently on appeal.  

The same is true for the claims for service connection for residuals of a cerebrovascular accident, impotence, and peripheral neuropathy of the left upper extremity, and entitlement to special monthly compensation for loss of use of creative organ and a TDIU.  All claims but the latter two were withdrawn by the Veteran in April 2011, following a timely February 2010 NOD. With regard to the claims for special monthly compensation and TDIU, there is no indication that a formal appeal was filed with respect to those claims following the October 2011 SOC.

The Veteran is currently unrepresented.  Although the Veteran filed a VA Form 21-22 in November 2010 appointing a state service organization to represent him, he did so after he perfected his appeal in April 2010.  In April 2012, prior to certification of the appeal to the Board, the service organization stated that they did not accept the 21-22 for these reasons.  See 38 C.F.R. § 14.631 (2012).  


FINDINGS OF FACT

1.  At the time of the reduction in the assigned disability rating from 60 to 10 percent effective from May 1, 2009, the evidence demonstrated that an improvement in the severity of the coronary artery disease had occurred. 
2.  Since May 1, 2009, the Veteran's coronary artery disease has been manifested by normal ejection fraction, and either normal METS or lowered METS concluded to be as due to noncardiac origin only.  There is no indication of cardiac hypertrophy or dilatation.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent disability rating for coronary artery disease from May 1, 2009, have not been met, and the criteria for an evaluation greater than 10 percent from May 1, 2009, are not met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.105(e), 4.85, 4.86, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 
Initially, the Board notes that part of this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i). 

Procedurally, in August 2004, the Veteran filed a claim for service connection for coronary artery disease.  In February 2005, service connection for coronary artery disease was granted, and a 60 percent disability rating was assigned, effective August 3, 2004.  The rating was assigned based upon a September 2004 VA examination that had shown an exercise tolerance of 4.6 METS with leg/arm discomfort and fatigue and an ejection fraction of 54% .  A May 2007 rating decision continued the rating based upon treatment records in December 2006.  Those records showed no ischemia or infarct, improved left ventricular function and an ejection fraction of 58 percent; it was noted that the rating would be under future review to evaluate for sustained improvement.

In November 2008, the RO issued a rating decision proposing to decrease the 60 percent rating to 10 percent.  That decision was based upon recently reviewed VA treatment records that showed that in September 2008, serial cardiac enzymes and an ECG were negative.  There was no evidence of arrhythmias.  Nuclear cardiac stress test was negative.  His left ventricular systolic function was normal with an ejection fraction of 60 percent.  In February 2009, the rating was reduced from 60 to 10 percent, effective May 1, 2009.  In December 2008, the Veteran had been seen at a VA facility with vague complaints of chest pain.  Cardiac testing was normal and the examiner found no abnormality.  In March 2009, the Veteran disagreed with the reduction, stating that his condition was the same as it had been prior to the rating reduction.  In June 2009, he stated that he took several different blood pressure medications and the entire left side of his body was numb.

The Veteran contends that his coronary artery disease has never improved and that the disability still meets the rating criteria for a 60 percent rating under Diagnostic Code 7005. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

The record reflects that in a November 2008 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his coronary artery disease.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did not respond to this letter and did not request a pre-determination hearing.  

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2012).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2012). 

In this case, however, the 60 percent disability rating for coronary artery disease was in effect for less than 5 years, from August 3, 2004, to May 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2012). 

Accordingly, an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2012). 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease is currently rated under Diagnostic Code 7005.  Under that diagnostic code, a 10 percent evaluation is assigned when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2012). 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2). 

Turning to the evidence of record, VA treatment records reflect that in September 2008, the Veteran reported to the emergency room for intermittent chest pains for three days.  The pain was a heaviness, a pressure-like pain in the retrosternal area that radiated to his arms and jaw.  He had sweating, shortness of breath, dizziness, and nausea.  Testing was negative for ischemia or infarction.  Stress ECG was negative.  He had a left ventricular ejection fraction of 60 percent.  In December 2008, the Veteran reported ongoing chest pain that was vague and not related to exertion.  He had shortness of breath at times and associated numbness of the jaw, left arm, and lower body.  Ejection fraction was normal and an electrocardiogram was negative for ischemia.  The assessment was chest pain, probably noncardiac.  

Private treatment records reflect that in August 2009, the Veteran reported having chest pains for one week.  It felt like an elephant sitting on his chest.  The pain would creep into his jaw and left side of the body.  He was not short of breath, had no nausea, and had no vomiting.  He did not have palpation but was mildly diaphoretic.  Physical examination and cardiac testing revealed that the Veteran had unstable angina with rule out myocardial infarction.  In October 2009, the Veteran was admitted to the emergency room due to four episodes of chest pain in the past few days.  His symptoms were the same as in August.  An exercise test according to the BRUCE method showed that he achieved a maximum of 4.8 METS.  The test was stopped due to leg discomfort.  There was no chest pain or arrhythmias.  An exercise test according to the Lexiscan method showed a maximum METS of 1.  There was no chest pain or shortness of breath.  He complained of a mild headaches.  The interpretation was a normal Lexiscan.  There was normal sinus rhythm.  Myocardial infarction was ruled out.  On discharge, the above stress tests and cardiac enzymes test were determined to be normal.  His left-sided pain and weakness was thought to be neurological in nature. 

On January 2010 VA examination, an ECG showed a mild concentric left ventricular hypertrophy with normal systolic function.  There was an ejection fraction of 67 percent which was normal.  Stress test conducted in 2009 showed no evidence of ischemia.  The Veteran's METS measurement was determined to be 3 on average.  However, that finding was affected by deconditioning, body habitus, musculoskeletal conditions, pulmonary function, and metabolic conditions, as well as personal effort.  Thus, the examiner felt that the normal ejection fraction was a more accurate measure of cardiac function rather than the METS estimation. 

On December 2011 VA examination, it was noted that the Veteran did not have congestive heart failure.  He reported having shortness of breath, chest pain, and fatigue when stocking shelves.  It was concluded that there was no progression of his coronary artery disease since 1999.  He appeared to have significant dyspnea and mild atypical chest pains, but those symptoms were of noncardiac etiology.  A diagnostic exercise test was not conducted.  However, based on the Veteran's responses, he was estimated to have a maximum of 3 METS due to fatigue and dyspnea.   It was noted that the Veteran's low MET estimation was due to noncardiac conditions and thus, the ejection fraction was a more accurate indicator of cardiac function.  A November 2011 left ventricular ejection fraction was 60 to 65 percent.  

In this case, when comparing the severity of the Veteran's coronary artery disease with the rating schedule, the Board finds improvement that warrants a reduction to 10 percent since May 1, 2009.  While a 2004 VA examination showed that the Veteran had a lowered METS threshold due to his coronary artery disease, VA and private treatment records leading up to the February 2009 rating action clearly demonstrate an improvement in the Veteran's cardiac functioning.  Ejection fraction improved from 54 percent in 2004 to 60 percent in 2008.  In September and December 2008, stress testing was normal and the Veteran was determined to have noncardiac chest pains.  It was clear that the symptoms related to cardiac disease had improved measurably.  When rating the Veteran's coronary artery disease based upon a normal ejection fraction, a 10 percent rating is appropriate.  See Mittleider v. West, 11 Vet. App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  
Accordingly, as there was improvement of the Veteran's coronary artery disease since May 1, 2009, the reduction of the rating from 60 to 10 percent was proper.  

In October 2009, stress tests performed by the BRUCE and lexiscan methods, which differ from an exercise stress test and thus have their own METS scale, were interpreted to be normal.  Significantly, on both VA examinations, conducted in January 2010 and December 2011, the VA examiners made clear conclusions that the severity of the Veteran's coronary artery disease should be considered based upon his normal ejection fraction rather than on METS stress test or estimations.  The examiners determined that the Veteran's METS results were impacted by a number of noncardiac-related factors and thus they would not be a prudent scale upon which to evaluate the Veteran's heart disability.  The Board finds the opinions to be probative because they are well-explained and are based upon thorough examination and review.  Therefore, the Board places weight on the examiners' recommendations.  When reviewing the rating schedule under DC 7005, a 10 percent rating is warranted for coronary artery disease that requires continuous medication to control.  The higher ratings take into account lowered METS thresholds and lowered ejection fraction results, as well as evidence of cardiac hypertrophy or dilatation.  Since May 1, 2009, none of those criteria have been met.  Rather, it has been shown both in the private and VA treatment records that the Veteran had normal stress tests.  It was then confirmed on two VA examinations that his ejection fraction was normal and that the lowered METS findings were not an adequate method upon which to rate his coronary artery disease.  Therefore, the Veteran does not meet the criteria for a rating higher than 10 percent because his METS levels do not meet the criteria necessary for the higher ratings and he does not demonstrate other cardiac symptoms or disabilities as contemplated by the higher ratings.  


ORDER

The reduction of the rating from 60 to 10 percent for coronary artery disease was proper and an increased rating is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


